      Case 3:07-cr-00676-BEN Document 134 Filed 05/20/20 PageID.881 Page 1 of 3


 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA,                           Case No.: 07-cr-676-BEN
 8                                      Plaintiff,
 9   v.
                                                         ORDER DENYING MOTION TO
10   MANUEL DANNY GUERRERO,
                                                         REDUCE SENTENCE
11                                    Defendant.         [Dkt. No. 133]
12
13          Defendant moves for a reduction in sentence under 18 U.S.C. § 3582(c), arguing
14   that amendment 782 to the Sentencing Guidelines warrants a modification of his
15   sentence. Section 3582(c)(2) establishes a two-step inquiry for sentence reduction
16   proceedings. At the first step, the court decides eligibility for sentence reduction by
17   determining whether the reduction is consistent with applicable policy statements issued
18   by the Sentencing Commission. United States v. Hernandez-Martinez, 933 F.3d 1126,
19   1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed. 2d 491 (2020); see also
20   Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy statement applicable to
21   § 3582(c)(2), United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10,
22   authorizes a sentence reduction if, but only if, the retroactive amendment has the “‘effect
23   of lowering the defendant's applicable Guidelines range.’” Id. (citing U.S.S.G.
24   §1B1.10(a)(2)(B)). To apply this policy statement, a court determines whether the
25   Guidelines range is lowered by calculating the amended Guidelines range that would
26   have been applicable to the defendant if the relevant Guidelines had been in effect at the
27   time the defendant was sentenced. Id. But that determination is not the end of the
28   eligibility inquiry. “Another provision of the policy statement—the one of principal

                                                     1
         Case 3:07-cr-00676-BEN Document 134 Filed 05/20/20 PageID.882 Page 2 of 3


 1   relevance here—generally prohibits sentence reduction if the original term of
 2   imprisonment is below the lower end of the amended Guidelines range.” Id. (citing
 3   § 1B1.10(b)(2)(A)).
 4           Defendant does not qualify for a sentence modification under amendment 782.
 5   Guerrero was convicted by a jury of possessing and importing methamphetamine in
 6   violation of 21 U.S.C. §§ 841, 952 and 960. He was sentenced to 240 months in prison
 7   and lifetime Supervised Release. His Sentencing Guidelines range of 365 months to Life
 8   was calculated on a base offense level of 38 for importation of 8.682 kilograms of
 9   methamphetamine (actual). The amended Guidelines did not change the base offense
10   level for this quantity of methamphetamine. Moreover, Defendant was sentenced far
11   below (and more than two levels below) the low-end of the Guideline range as calculated.
12   A two-level reduction in the base offense level would have made no difference.
13           Guerrero also challenges the imposition of lifetime Supervised Release as
14   substantively and procedurally unreasonable and the product of judicial bias. In addition,
15   he argues that he should have received a reduction for minor role. Neither claim is
16   cognizable. Defendant has already appealed his conviction and sentence. Both were
17   affirmed including, specifically, the denial of minor role. Moreover, Defendant has
18   already sought to collaterally attack his sentence under 28 U.S.C. § 2255. That motion
19   was denied by this Court on November 19, 2012. The denial was unsuccessfully
20   appealed. The claims raised in the present motion are in the nature of a second or
21   successive § 2255 motion. A second or successive motion may not be considered unless
22   the movant first obtains approval from the Court of Appeals, under 28 U.S.C. § 2255(h).1
23
24
25
     1
       A second or successive motion must be certified as provided in section 2244 by a panel
26   of the appropriate court of appeals to contain—
27   (1) newly discovered evidence that, if proven and viewed in light of the evidence as a
     whole, would be sufficient to establish by clear and convincing evidence that no
28   reasonable factfinder would have found the movant guilty of the offense; or
                                                  2
      Case 3:07-cr-00676-BEN Document 134 Filed 05/20/20 PageID.883 Page 3 of 3


 1   Guerrero asserts in his motion that he received such approval on May 16, 2018 from the
 2   Ninth Circuit Court of Appeals, but there is no indication of any such request or approval
 3   on the docket. Without the authorization, this Court may not address the new claims.
 4   Section 2255(h)(2) creates a jurisdictional bar to Defendant’s claims. “If the petitioner
 5   does not first obtain our authorization, the district court lacks jurisdiction to consider the
 6   second or successive application.” Ezell v. United States, 778 F.3d 762, 765 (9th Cir.
 7   2015). Therefore, Defendant’s Motion for Reduction in Sentence is Denied.
 8         IT IS SO ORDERED.
 9   DATED: May 19, 2020                                   ____________________________
                                                           HON. ROGER T. BENITEZ
10
                                                           United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     (2) a new rule of constitutional law, made retroactive to cases on collateral review by the
28   Supreme Court, that was previously unavailable.
                                                    3
